Citation Nr: 0114355	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) nonservice-connected 
death pension in the amount of $11,240.00 was timely 
submitted.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1945 to 
August 1946.  He died in October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 determination of the 
Houston Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (Committee).

In her August 2000 substantive appeal, the appellant 
requested that she be allowed to appear before a Member of 
the Board at the local regional office (RO).  

The requested hearing was scheduled for March 2001.  The 
appellant did not appear for this hearing.  This matter is 
now ready to proceed.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either the Department of Veterans Affairs or the postal, 
authorities, or due to other circumstances beyond the debtors 
control, that there was a delay in such individual's receipt 
of the notification of indebtedness beyond the time 
customarily required for mailing.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the 180-day period shall be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).

A review of the record demonstrates that in October 1998, the 
RO informed the appellant that it was proposing to terminate 
payment of nonservice-connected death pension benefits as of 
January 1, 1997, as a result of a change in income due to 
receipt of Social Security benefits.  

In a January 6, 1999, letter, the RO indicated that it had 
informed the appellant in a previous letter that it was 
proposing to terminate her benefits based upon a change of 
income.  The RO indicated that it was now terminating her 
benefits as a result of the change of income, with an 
effective date of January 1, 1997.

In a March 3, 2000, facsimile the appellant's daughter 
requested a waiver of overpayment in the amount of 
$11,506.00.

In April 2000, the Committee denied the appellant's request 
for a waiver.  In the summary of evidence portion of the 
decision, it was noted that according to the DMC CAROLS 
letter screen, the debtor was notified of his/her waiver 
rights by letter dated 1-22-99.  It was further indicated 
that the date of request for waiver was received on 3-2-2000.  
The Committee denied the request for waiver as not having 
been received within the 180 day time limit.  

In her May 2000 notice of disagreement, the appellant, 
through her daughter, indicated that she was not aware of the 
180 day time limit.  

In its July 2000 Statement of the Case, the RO again made 
reference to the January 22, 1999, letter which explained the 
180 day time limit to request a waiver.  

A review of the file demonstrates that the January 22, 1999, 
letter, to which reference has been made to on several 
occasions, is not of record.  This letter is the determining 
factor in deciding whether the appellant was given proper 
notice with regard to the 180 day time limit.  

In the substantive appeal, it was argued that the amount of 
Social Security benefits was incorrect.  VA never sought 
clarification.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  The RO should obtain a copy of the 
January 22, 1999, letter, which was sent 
to the appellant informing her of the 
amount of the debt and the time limit in 
which to request a waiver.  

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of whether a 
request for waiver of recovery of an 
overpayment of VA pension in the amount 
of $11,240.00 was timely submitted.

6.  The appellant is informed that if the 
amount of Social Security income is 
inaccurate, she should obtain a letter 
from Social Security that reflects the 
date of the commencement of the award and 
the rates received.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



